Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dawson Wong on August 30, 2022. 

The application has been amended as follows:  
 	1. (Currently Amended) A modular bioprocessing system, comprising:
(a) one or more cell culture process modules, each of the one or more cell culture process modules configured to (i) receive one or more cell culture containers, each of the one or more cell culture containers configured for performing [[a]]one or more cell culture processes therein, and (ii) manage and monitor cell culture functions of the one or more cell culture processes being performed within the one or more cell culture containers;
(b) a server rack, wherein the one or more cell culture process modules are removably located on the server rack; and
(c) one or more shared subsystems on the server rack and supporting the one or more cell culture process modules.
  	2. (Currently Amended) The modular bioprocessing system of claim 1, wherein each of the cell culture process modules is configured to removably couple to a cell culture cassette hosting the one or more cell culture processes via one or more pluggable connectors. 
3. (Currently Amended) The modular bioprocessing system of claim 1, wherein the one or more cell culture containers comprise a closed cassette system, a micro plate, a flask, a cell culture vessel, a microfluidic chamber, or any combination thereof. 
6. (Currently Amended) The modular bioprocessing system of claim 4, wherein the transporter is configured to provide horizontal or vertical transportation of the one or more cell culture containers. 
12. (Currently Amended) The modular bioprocessing system of claim 10, wherein the cell imaging subsystem is configured to capture images of the one or more cell culture processes.
 	13. (Currently Amended) The modular bioprocessing system of claim 12, wherein the one or more shared subsystems further comprise a computing subsystem configured to monitor the one or more cell culture processes based at least in part on performing machine learning analysis of the captured images of the one or more cell culture processes.  
14. (Currently Amended) The modular bioprocessing system of claim 10, wherein the cell editing subsystem is configured to selectively remove one or more cells from at least one of the one or more cell culture containers.
   	17. (Currently Amended) The modular bioprocessing system of claim 1, further comprising a temperature control subsystem configured to manage a temperature of at least one of the one or more cell culture processes [[and]] or reagent used in the one or more cell culture processes.
  	18. (Currently Amended) The modular bioprocessing system of claim 1, further comprising a pH control subsystem configured to manage a pH of at least one of the one or more cell culture processes.
19. (Currently Amended) The modular bioprocessing system of claim 1, further comprising a gas content control subsystem configured to manage a dissolved oxygen or carbon dioxide content of at least one of the one or more cell culture processes or a reagent used in the one or more cell culture processes.
  	21. (Currently Amended) The modular bioprocessing system of claim 1, wherein the one or more cell culture processes further comprise cell reprogramming, cell differentiation, cell gene editing, cell incubation, cell expansion, cell sorting, cell purification, cell-based bioproduction, or a combination thereof.
 	23. (Currently Amended) The modular bioprocessing system of claim 1, wherein the one or more shared subsystems are configured to perform the cell culture functions of the one or more cell culture processes.
 	24. (Currently Amended) The modular bioprocessing system of claim 1, wherein the one or more cell culture process modules are located at a stationary location on the server rack while the one or more cell culture processes are performed within the one or more cell culture containers.
 	25. (Currently Amended) The modular bioprocessing system of claim 1, wherein the one or more cell culture processes comprise[[s]] culturing induced pluripotent stem cells (iPSCs).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed for the reason provided by applicant in the Remarks filed on August 11, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
08/30/22